 

EXHIBIT 10.1

 

 

 

PURCHASE AND SALE AGREEMENT

BETWEEN

ALTA MESA EAGLE, LLC,

AS SELLER

AND

MEMORIAL PRODUCTION OPERATION LLC,

AS BUYER

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1. DEFINITIONS

1

1.1.

Definitions; References and Construction

1

ARTICLE 2. SALE OF ASSETS/PURCHASE PRICE

13

2.1.

Purchase and Sale of Assets

13

2.2.

Purchase Price

13

2.3.

Receipts and Credits

13

2.4.

Purchase Price Adjustments

15

2.5.

Final Settlement Statement

16

2.6.

Allocated Values

17

2.7.

Suspended Funds

17

2.8.

Assumed Liabilities

17

ARTICLE 3.  ALLOCATION OF RESPONSIBILITIES AND INDEMNITIES

17

3.1.

Opportunity for Review

17

3.2.

Seller’s Indemnity Obligation

18

3.3.

Buyer’s Indemnity Obligation

18

3.4.

Claim Periods, Deductible, Threshold, Cap and Materiality Exclusion

18

3.5.

Materiality Qualifiers

19

3.6.

Notice of Claims

19

3.7.

Defense of Non-Party Claims

20

3.8.

Investigation and Knowledge

21

3.9.

Waiver of Certain Damages

21

3.10.

Extent of Indemnification

21

ARTICLE 4.  DISCLAIMER

21

ARTICLE 5.  SELLER’S REPRESENTATIONS AND WARRANTIES

22

5.1.

Organization and Good Standing

22

5.2.

Authority; Authorization of Agreement

22

5.3.

No Violations

22

5.4.

Liability for Brokers’ Fees

23

5.5.

Legal Proceedings

23

5.6.

Bankruptcy

23

5.7.

Taxes

23

5.8.

Material Contracts

23

5.9.

No Violation of Laws

25

5.10.

Preferential Rights

25

5.11.

Consents

25

5.12.

Royalties

25

5.13.

Current Commitments

25

5.14.

ERISA

25

5.15.

Assets of the E&P Business

25

5.16.

Environmental Laws

26

5.17.

Production Imbalances

26

5.18.

Leases

26

5.19.

Permits

26

5.20.

Equipment and Personal Property

26



ii

--------------------------------------------------------------------------------

 

 

5.21.

Wells

27

5.22.

Non-Consent Operations

27

5.23.

Casualty Loss; Condemnation

27

5.24.

Insurance

27

ARTICLE 6.  BUYER’S REPRESENTATIONS AND WARRANTIES

27

6.1.

Organization and Good Standing

27

6.2.

Authority; Authorization of Agreement

27

6.3.

No Violations

28

6.4.

Liability for Brokers’ Fees

28

6.5.

Claims, Disputes and Litigation

28

6.6.

Bankruptcy

28

6.7.

Independent Evaluation

28

6.8.

Capabilities

28

ARTICLE 7.  COVENANTS

28

7.1.

Data Sharing

29

7.2.

Consents

29

7.3.

Approvals of Governmental Authorities

30

7.4.

Efforts

30

7.5.

Records in Seller’s Possession

31

7.6.

SEC Matters

31

7.7.

Confidentiality Agreement

31

ARTICLE 8.  THE CLOSING

31

8.1.

Closing

31

8.2.

Obligations of Seller at Closing

32

8.3.

Obligations of Buyer at Closing

32

ARTICLE 9.  TAXES

33

9.1.

Cooperation on Tax Matters

33

9.2.

Property and Excise Taxes

33

9.3.

Severance Taxes

33

9.4.

Transfer Taxes

34

ARTICLE 10.  MISCELLANEOUS

34

10.1.

Notices

34

10.2.

Transaction and Filing Costs

34

10.3.

Amendments and Severability

35

10.4.

Successors and Assigns

35

10.5.

Headings

35

10.6.

Governing Law; Jurisdiction; Waiver of Trial by Jury

35

10.7.

No Partnership Created

35

10.8.

Public Announcements

36

10.9.

No Third Party Beneficiaries

36

10.10.

Construction

36

10.11.

Schedules

36

10.12.

Conspicuousness of Provisions

36

10.13.

Execution in Counterparts

36

10.14

Entire Agreement

36

 

 

iii

--------------------------------------------------------------------------------

 

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (together with the Exhibits and Schedules made
a part hereof, this “Agreement”), dated the 25th day of March, 2014, is made by
and between Alta Mesa Eagle, LLC, a Texas limited liability company (“Seller”),
and Memorial Production Operating LLC, a Delaware limited liability company
(“Buyer”).  Seller and Buyer are sometimes hereinafter referred to individually
as a “Party” and collectively as the “Parties”:

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Assets;

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Article 1
DEFINITIONS

Definitions; References and Construction

.  In this Agreement, capitalized terms have the meanings provided in this
Article 1, unless defined elsewhere in this Agreement.  All defined terms
include both the singular and the plural of such terms.  All references to
Sections refer to Sections in this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules made a part of this Agreement.  When
the term “herein” is used in this Agreement, reference is made to the entire
Agreement and not to any particular Section or subparagraph of a Section.  The
word “including” shall mean including without limitation.  The words “shall” and
“will” are interchangeably used throughout this Agreement and shall accordingly
be given the same meaning, regardless of which word is used.

“Accounting Referee” means Deloitte LLP.

“Adjusted Purchase Price” has the meaning set forth in Section 2.2.

“Adjustments” means the adjustments to the Base Purchase Price pursuant to
Section 2.4.

“AFE’s” has the meaning set forth in Section 5.13.

“Affiliate” means any Person that, directly or indirectly, through one or more
entities, controls or is controlled by or is under common control with the
Person specified.  For the purpose of the immediately preceding sentence, the
term “control” means the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or agency or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph

“Allocated Values” means the allocation of the Base Purchase Price among the
Assets as mutually agreed to by the Parties.

 “Assets” means:



1

 

--------------------------------------------------------------------------------

 

 

(a) an undivided thirty percent (30%) of all of Seller’s right, title and
interest in and to all oil and gas leases, oil, gas and mineral leases, mineral
servitudes, subleases and other leaseholds, royalties, overriding royalties, net
profits interests, carried interests, mineral fee interests, farmout rights that
are described on Exhibit A-1, and including an undivided thirty percent (30%) of
all other right, title and interest of Seller in and to all the lands covered by
or described in the instruments described on Exhibit A-1, whether or not such
rights, titles and interests are listed on Exhibit A-1 (collectively, the
“Leases”) and all tenements, hereditaments and appurtenances belonging to the
Leases, and all pooled, communitized or unitized acreage therewith  (the
“Units”) and;

(b) an undivided thirty percent (30%) of all of Seller’s right, title and
interest in and to all oil, gas, water, CO2, injection, or other wells (but
excluding the PDP Wells) located on the Leases or on pooled, communitized, or
unitized acreage that includes all or any part of the Leases, whether currently
being drilled, producing, non-producing, inactive, shut-in or otherwise
(“Developmental Wells”), together with a like interest in all equipment,
machinery, fixtures, facilities, gathering systems, pipelines, flow lines, tank
batteries, materials and equipment inventory, abandoned property, junk and other
tangible personal property, fixtures and improvements exclusively used or held
for use in connection with the ownership or operation of the Developmental
Wells, but excluding all or any part of the Central Facilities (the
“Developmental Wells Equipment”);

(c) an undivided thirty percent (30%) of all of Seller’s right, title and
interest in all surface fee interests, easements, permits, licenses, servitudes,
rights-of-way, surface leases and other rights to use the surface appurtenant
to, and used or held for use in connection with, the Wells, Central Facilities,
Equipment, Leases and/or Units, including those listed on Exhibit C (the
“Surface Contracts”);

(d) an undivided thirty percent (30%) of all of Seller’s right, title and
interest in and to the equipment and facilities used or held for use in
connection with the Wells, Leases, and/or Units, including those described on
Exhibit D, but excluding the Equipment (the “Central Facilities”,);

(e) all of Seller’s right, title and interest in and to the well bores described
on Exhibit A-2, as such well bores exist on the date hereof, as described on
Exhibit A-2 and/or reflected in the records of the Railroad Commission of Texas
(the “PDP Wells”, and collectively, together with the Developmental Wells, the
“Wells”), together with all of Seller’s right, title, and interest in all
equipment, machinery, fixtures, facilities, gathering systems, pipelines, flow
lines, tank batteries, materials and equipment inventory, abandoned property,
junk and other tangible personal property, fixtures and improvements exclusively
used or held for use in connection with the ownership or operation of the PDP
Wells, up to but excluding all or any part of the Central Facilities (the “PDP
Wells Equipment” and together with the Developmental Wells Equipment,
collectively the “Equipment”, and the Leases, Units, Wells, Equipment, Surface
Contracts and Central Facilities, collectively, the “Oil and Gas Properties”);

(f) to the extent pertaining to the Oil and Gas Properties, an undivided
interest equal to the ownership interest in the respective Oil and Gas
Properties in all contracts, agreements and instruments existing as of the
Closing Date by which the Oil and Gas Properties



2

 

--------------------------------------------------------------------------------

 

 

are bound, subject or that relate to or are otherwise applicable with respect to
the Oil and Gas Properties, including operating agreements, unitization,
pooling, and communitization agreements, declarations and orders, area of mutual
interest agreements, joint venture agreements, farm in and farm out agreements,
exploration agreements, participation agreements, marketing agreements, exchange
agreements, transportation agreements, gathering agreements, agreements for the
sale and purchase of Hydrocarbons, processing and treating agreements, including
the contracts, agreements and instruments listed on Schedule 5.8, but provided
the term “Contracts” does not include the Leases and the Surface Contracts (the
foregoing, subject to such exclusions, the “Contracts”);

(g) all Hydrocarbons produced from or attributable to the Oil and Gas Properties
after the Effective Time; all oil, condensate and scrubber liquids inventories
and ethane, propane, iso-butane, normal butane and gasoline inventories from the
Oil and Gas Properties in storage as of the Effective Time (including pipeline
inventories and linefill); all Imbalances as of the Effective Time, together
with all proceeds of any thereof; and all make-up rights attributable to the
period of time from and after the Effective Time with respect to take-or-pay
arrangements;

(h) copies of the data and records of Seller (including lease files; land files;
well files; gas and oil sales contract files; gas processing files; division
order files; abstracts; title opinions; land surveys; logs; maps; engineering
data and reports; geological and geophysical data and files; reserve reports;
technical evaluations and technical outputs; and other books, records, data,
files and accounting records) to the extent relating to the Oil and Gas
Properties or the other Assets, excluding:

(1) originals of the data and records described in the foregoing clause (h);

(2) all corporate, financial, Tax and legal data and records of Seller that
relate to Seller’s business generally;

(3) any data and records to the extent disclosure or transfer is prohibited, or
subjected to payment of a fee or other consideration, by any license agreement
or other agreement with a Person other than Affiliates of Seller, or by
applicable Law, and for which no consent to transfer has been received or for
which Buyer has not agreed in writing to pay the fee or other consideration, as
applicable;

(4) all legal records and legal files of Seller, including, but not limited to,
all work product of, and attorney-client communications with, Seller’s legal
counsel (other than Leases, Surface Contracts, title opinions, Contracts);

(5) any data and records relating to the sale of the Assets, including bids
received from and records of negotiations with Non-Parties;

(6) any data and records constituting or relating solely to the Excluded Assets;



3

 

--------------------------------------------------------------------------------

 

 

(7) to the extent not assignable without the payment of fees or other penalties
to Persons other than Affiliates of Seller or the securing of a licensor’s
consent, unless Buyer has agreed in writing to pay the same or such consent has
been secured, all seismic, geological, geochemical or geophysical data licensed
by Seller and interpretations of such data; and

(8) employee information, internal valuation data, business plans, business
studies, and transaction proposals pertaining to the sale of the Assets and
related correspondence.

(The data and records referred to in Clauses (1) through (8) shall hereinafter
be referred to as the “Excluded Records” and, subject to such exclusions, the
data and records described in this Clause (h) shall be referred to as the
“Records”);

(i) to the extent pertaining to the Oil and Gas Properties, an undivided
interest equal to the ownership interest in the respective Oil and Gas
Properties in the Marketing Agreements described on Exhibit A-3;  

(j) to the extent pertaining to the Oil and Gas Properties, an undivided
interest equal to the ownership interest in the respective Oil and Gas
Properties in (A) trade credits, accounts receivable, notes receivable,
take-or-pay amounts receivable, and other receivables and general intangibles,
attributable to the Assets with respect to periods of time from and after the
Effective Time; (B) liens and security interests in favor of Seller, whether
choate or inchoate, under any Law or Contract to the extent arising from, or
relating to, the ownership, operation, or sale or other disposition on or after
the Effective Time of any of the Assets or to the extent arising in favor of
Seller as the operator or non-operator of any Oil and Gas Property; and (C)
indemnity, contribution, and other such rights in favor of Seller or its
Affiliates, to the extent relating to obligations or liabilities assumed by
Buyer pursuant to this Agreement or otherwise borne or paid by Buyer or with
respect to which Buyer has an obligation to indemnify Seller;

(k) all rights of Seller to audit the records of any Person and to receive
refunds or payments of any nature, and all amounts of money relating thereto,
whether before, on, or after the Effective Time, to the extent relating to the
obligations assumed by Buyer pursuant to this Agreement or with respect to which
Buyer has an obligation to indemnify Seller; and

(l) to the extent assignable, an undivided interest equal to the ownership
interest in the respective Oil and Gas Properties in all franchises, licenses,
permits, approvals, consents, certificates and other authorizations, and other
rights granted by third Persons, and all certificates of convenience or
necessity, immunities, privileges, grants, and other such rights that relate to,
or arise from, the Oil and Gas Properties or the ownership or operation thereof.

“Assignment” means a document in the form of Exhibit E.

“Assumed Liabilities” has the meaning set forth in Section 2.8.

“Base Purchase Price” has the meaning set forth in Section 2.2.





4

 

--------------------------------------------------------------------------------

 

 

“Business Day” means a Day other than Saturday, Sunday or any other Day when
federally chartered banks in the United States are required to be closed.

“Buyer” has the meaning set forth in the introductory paragraph.

“Buyer Group” means Buyer and its Affiliates together with its and their
members, partners, officers, directors, agents, representatives, consultants and
employees.

“Casualty Loss” means any loss, damage or reduction in value of the Assets that
occurs as a result of acts of God, fire, explosion, earthquake, windstorm, flood
or other casualty, but excluding any loss, damage or reduction in value as a
result of depreciation, ordinary wear and tear and any change in condition of
the Assets for production of Hydrocarbons through normal depletion (including
the watering-out of any well, collapsed casing or sand infiltration of any
well).

“Central Facilities” has the meaning set forth in clause (d) of the definition
of Assets.

“Certificate of Non-Foreign Status” means a certificate in the form of Exhibit
F.

“Claims” means any and all written claims, demands, suits, causes of action,
losses, damages, liabilities, fines, penalties, fees, expenses and costs
(including reasonable attorneys’ fees and costs of litigation).

“Close” or “Closing” means the consummation of the sale of the Assets from
Seller to Buyer, including execution and delivery of all documents and other
legal consideration as provided for in this Agreement pursuant to Article 8.

“Closing Date” has the meaning set forth in Section 8.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Condemnation” means the condemnation, exercise of the right of eminent domain,
or other taking by a Governmental Authority or other Person.

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
August 28, 2013 between Seller and Memorial Resource Development LLC.

“Consent Agreement” has the meaning set forth in Section 7.2.

“Contracts” has the meaning set forth in clause (f) of the definition of Assets.

“Customary Post-Closing Consents” means consents and approvals from Governmental
Authorities that are customarily obtained after Closing in connection with a
transaction similar to the one contemplated by this Agreement.

“Day” means a calendar day consisting of 24 hours from midnight to midnight.





5

 

--------------------------------------------------------------------------------

 

 

“Developmental Wells” has the meaning set forth in clause (b) of the definition
of Assets.

“Developmental Wells Equipment” has the meaning set forth in clause (b) of the
definition of Assets.

“Dollars” means United States Dollars.

“E&P Business” means the business and operations conducted with the Assets.

“Effective Time” means 12:01 a.m., Central Time, on January 1, 2014.

“Environmental Condition” shall mean (a) a condition existing prior to, at or
after the Closing Date with respect to the air, soil, subsurface, surface
waters, ground waters and/or sediments that causes any Asset to not be in
compliance with any Environmental Laws, Lease, Surface Contract, or Contract, or
(b) any environmental pollution, contamination, degradation, or damage to
property such that remedial or corrective action is presently (or if known,
would be presently) necessary to resolve liability existing under Environmental
Laws or any Lease, Surface Contract, or Contract, excluding any Excluded
Environmental Condition.

 “Environmental Laws” means any and all Laws relating to the prevention of
pollution, the preservation and restoration of environmental quality, the
protection of human health, wildlife or environmentally sensitive areas, the
remediation of contamination, the generation, handling, treatment, storage,
transportation, disposal or release into the environment of waste materials, or
the regulation of or exposure to hazardous, toxic or other substances alleged to
be harmful.  Environmental Laws include all applicable judicial and
administrative Orders, consent decrees or directives issued by a Governmental
Authority pursuant to the foregoing.  Unless expressly included in and required
by applicable requirements of statutes, regulations, judicial and administrative
Orders, consent decrees or directives issued by a Governmental Authority
included in Environmental Laws, Environmental Laws do not include good or
desirable operating practices or standards that may be employed or adopted by
other oil or gas well or pipeline operators or recommended but not required by a
Governmental Authority.  Environmental Laws do not include any laws, orders,
rules, and regulations of the Railroad Commission of Texas relating to spacing,
density, setbacks, specifications or grades for equipment or materials
(including drilling mud or fluid), well integrity or construction, the
prevention of physical or economic waste, or the protection of correlative
rights in Hydrocarbons, and, in each case, any cause of action or other rights
in favor of third Persons arising therefrom or relation thereto, but do include
laws, order, rules, and regulations Railroad Commission of Texas regarding
contamination and cleanup thereof. Furthermore, Environmental Laws do not
include the Occupational Safety and Health Act or any other Law governing worker
safety or workplace conditions.

“Equipment” has the meaning given to such term in clause (b) of the definition
of Assets.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.





6

 

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that together with the Seller has ever been deemed to be a “single employer”
within the meaning of Section 4001 of ERISA or Section 414 of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excise Taxes” has the meaning set forth in Section 9.2.

“Excluded Assets” means (a) the Retained Interests, (b) those assets, interests,
rights and contracts described on Exhibit B, (c) any Consent Agreements excluded
from the Assets pursuant to Section 7.2,  or (d) other Assets excluded pursuant
to the terms hereof.  

“Excluded Environmental Conditions” means any conditions or Claims arising out
of or relating to the presence of naturally occurring radioactive material, but
only with respect to Equipment currently being utilized in operations, asbestos,
mercury or drilling fluids and chemicals in quantities typical for oilfield
operations in Karnes County, Texas, to the extent arising from operations
conducted in accordance with applicable Law.

“Excluded Records” has the meaning set forth in clause (h) of the definition of
Assets.

“Final Settlement Statement” has the meaning set forth in Section 2.5.

“Financial Statements” has the meaning set forth in Section 7.6.

“Governmental Authority” means any federal, state, local, municipal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; and any court or governmental tribunal having jurisdiction.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Hazardous Materials” shall mean any substance or material that is, or if
released or disposed of would be, designated, classified, characterized or
regulated as a “hazardous substance”, “hazardous waste”, “hazardous material”,
“toxic substance”, “pollutant” or “contaminant” under Environmental Laws.

“Hedges” means any swap, collar, floor, cap, option or other Contract that is
intended to eliminate or reduce the risk of fluctuations in the price of
Hydrocarbons.

“Hydrocarbons” means oil, gas, natural gas liquids, casinghead gas, coal bed
methane, condensate and other gaseous and liquid hydrocarbons or any combination
thereof.

“Imbalance” means over-production or under-production or over-deliveries or
under-deliveries on account of (a) any imbalance at the wellhead between the
amount of Hydrocarbons produced from a Well and allocable to the interests of
Seller being assigned



7

 

--------------------------------------------------------------------------------

 

 

hereunder and the amount of production from the relevant Well that are actually
taken by or delivered to or for the account of such assigned interest of Seller
and (b) any marketing imbalance between the quantity of Hydrocarbons
constituting part of the Assets and required to be delivered on behalf of or to
or for the account of Seller under any Contracts relating to the purchase and
sale, gathering, transportation, storage, treating, processing, or marketing of
Hydrocarbons and the quantity of Hydrocarbons actually delivered on behalf of or
to or for the account of Seller pursuant to the applicable Contracts.

“Indemnity Claim” has the meaning set forth in Section 3.6.

“Indemnity Claim Notice” has the meaning set forth in Section 3.6.

“Indemnity Deductible Amount” means an amount equal to 1.5% of the
Base  Purchase Price.

“Indemnity Obligations” mean the obligations of a Party to RELEASE, DEFEND,
INDEMNIFY and HOLD HARMLESS the other Party from and against specified Claims as
provided in this Agreement.

“Individual Indemnity Threshold” has the meaning set forth in Section
3.4(a)(ii).

“Knowledge” means (a) with respect to Seller, the actual knowledge of the
individuals set forth on Schedule 1.1-A after due inquiry by such individuals of
Seller’s employees and officers, and (b) with respect to Buyer, the actual
knowledge of the individuals set forth on Schedule 1.1-B after due inquiry by
such individuals of Buyer’s employees and officers.

“Laws” means any and all laws, statutes, ordinances, permits, decrees, writs,
injunctions, Orders, codes, judgments, rules or regulations (including
Environmental Laws) that are promulgated, issued or enacted by a Governmental
Authority having jurisdiction.

“Leases” has the meaning set forth in clause (a) of the definition of Assets.

“Legal Proceedings” means any and all proceedings, suits and causes of action by
or before any Governmental Authority and all arbitration proceedings.

“Marketing Agreements” means the agreements described on Exhibit A-3.

“Material Adverse Effect” means a change, event, circumstance, development,
state of facts or condition that results, or would reasonably be expected to
result, in a material adverse effect on the Assets (as currently owned and
operated) or the results of operations of Seller with respect to the Wells and
Leases, individually or taken as a whole; provided, any actual change or changes
in reserves (including any reclassification or recalculation of reserves in the
ordinary course of business, consistent with past practice) or in the prices of
Hydrocarbons; natural declines in well performances; general business, economic
or political conditions; casualty events; local, regional, national or
international industry conditions (including changes in applicable Laws and
changes in financial or market conditions); changes or reinterpretations in U.S.
generally accepted accounting principles or Law; any change



8

 

--------------------------------------------------------------------------------

 

 

resulting from the taking of any action required by, or through failure to take
any action prohibited by this Agreement; changes as a result of the negotiation,
announcement, execution or performance of this Agreement; actions taken or
omitted to be taken by or at the request of Buyer; or Orders, actions or
inactions of any Governmental Authority, shall be deemed not to constitute a
Material Adverse Effect.

“Material Contracts” has the meaning set forth in Section 5.8.

“MCF” means thousand cubic feet.

“Net Profits Interest” means that certain net profits overriding royalty
interest defined on Annex 1 to the Assignment.

“Net Revenue Interest” means the interest (expressed as a percentage or decimal
fraction) in and to the Hydrocarbons produced from or allocated to a Well or a
Lease.

“Non-Party” means any Person other than the Parties or their respective
Affiliates.

“Oil and Gas Properties” has the meaning set forth in clause (e) of the
definition of Assets.

“Operating Expenses” shall mean Seller’s obligation for any expenses (including,
without limitation, lease operating expense, drilling and completion costs,
plugging and abandonment costs, surface restoration and remediation costs,
seismic costs, workover costs, capital expenditures, joint interest billings and
overhead charges) to the extent chargeable under applicable operating agreements
which relate to the Assets.

“Operative Documents” means those documents referenced in Section 8.2 and 8.3.

“Order” means any order, judgment, injunction, non-appealable final order,
ruling or decree of any court or other Governmental Authority.

“Party” or “Parties” has the meaning set forth in the introductory paragraph.

“PDP Wells” has the meaning set forth in clause (e) of the definition of Assets.

“PDP Wells Equipment” has the meaning set forth in clause (e) of the definition
of Assets.

“Permitted Encumbrances” means with respect to any Asset any and all of the
following:

(a) consents to assignment and similar contractual provisions affecting such
Asset including Customary Post-Closing Consents to the extent waivers or
consents are obtained from the appropriate Person prior to the Closing Date;



9

 

--------------------------------------------------------------------------------

 

 

(m) preferential rights to purchase and similar contractual provisions affecting
such Asset insofar as the same have been waived or complied with in accordance
with the terms thereof;

(n) required notices to and filings with a Governmental Authority in connection
with the consummation of the transaction contemplated by this Agreement;

(o) rights reserved to or vested in a Governmental Authority having jurisdiction
to control or regulate such Asset in any manner whatsoever and all Laws of such
Governmental Authorities, provided that the foregoing does not reduce the Net
Revenue Interest or increase the Working Interest of any Well or reduce the Net
Mineral Acres or Net Revenue Interest of any Lease;

(p) easements, rights-of-way, permits, licenses, servitudes, surface leases,
sub-surface leases, equipment, pipelines, utility lines and structures on, over
or through such Asset that do not (i) materially detract from the value of or
materially affect or impair the ownership, use or operation of such Asset or
(ii) reduce the Net Revenue Interest or increase the Working Interest of any
Well or reduce the Net Mineral Acres or Net Revenue Interest of any Lease;

(q) liens for Taxes or assessments not yet delinquent or, if delinquent, are
being contested in good faith in the normal course of business, the
responsibility for which is retained by Assignor;

(r) any (i) undetermined or inchoate liens or charges constituting or securing
the payment of expenses that were incurred incidental to maintenance,
development, production or operation of such Asset or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein, and (ii)
materialman’s, mechanics’, repairmen’s, employees’, contractors’ or other
similar liens or charges relating to obligations not yet delinquent or, if
delinquent, that are, being contested in good faith in the normal course of
business, the responsibility for which is retained by Assignor;

(s) conventional rights of reassignment upon final intention to abandon or
release an Asset;

(t) any liens or security interests created by Law or reserved in oil and gas
leases for royalty, bonus or rental, or created to secure compliance with the
terms of the agreements, instruments and documents or records that create or
reserve such Asset;

(u) any obligations or duties affecting such Asset to any Governmental Authority
with respect to any franchise, grant, license or permit of record or contained
in the Records;

(v) liens of operators relating to obligations not yet delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;

(w) rights of a common owner of an interest in rights-of-way, permits or
easements held by Assignor and such owner as tenant in common or through common
ownership;



10

 

--------------------------------------------------------------------------------

 

 

(x) zoning and planning ordinances and municipal regulations; and

(y) the terms and conditions of the Assignment.

“Person” means an individual, group, partnership, corporation, limited liability
company, trust or other entity.

“Preferential Right” has the meaning set forth in Section 5.10.

“Prime Rate” means the rate of interest published and updated from time to time
by the Wall Street Journal as the “prime” rate.

“Property Taxes” has the meaning set forth in Section 9.2. 

“Purchase Price Allocation” has the meaning set forth in Section 2.6(b).

“Records” has the meaning set forth in clause (h) of the definition of Assets.

“Retained Interests” means all right, title and interest of Seller in and to the
oil and gas leases, wells and other assets described herein which are not
conveyed by Seller to Buyer pursuant to this Agreement, including the Net
Profits Interest reserved in the Assignment.

 “Retained Liabilities” means the following obligations:

(a) any and all obligations or liabilities owed to Non-Parties or Claims by
Non-Parties in any way relating to the ownership and/or operation of the Assets
arising during, related to or otherwise attributable to the period prior to the
Effective Time, excluding Excluded Environmental Conditions and any obligation
to plug, replug and abandon the Wells;

(b) all obligations and amounts owed to any employees of Seller relating to the
employment of such individuals by Seller or the termination of employment of
such individuals by Seller;

(c) all obligations and liabilities owed to any employees of Seller arising
under any employee benefit or welfare plan maintained by Seller;

(z) all Claims asserted by any employee of Seller for bodily injury or death;

(aa) all Claims asserted by any Non-Parties for bodily injury to or death of
such  Non-Parties or damage to property owned by such Non-Parties to the extent
resulting or arising from, or attributable to, the use, ownership or operation
of the Assets and attributable to periods prior to the Closing Date;

(bb) all Hedges of Seller;

(cc) the disposal or transportation of any Hazardous Material to any location
not on the Assets or lands pooled or unitized therewith to the extent resulting
or arising from, or attributable to, the use, ownership or operation of the
Assets and attributable to periods prior to the Closing Date;



11

 

--------------------------------------------------------------------------------

 

 

(dd) the responsibility for the disposition of and the liabilities and
obligations with respect to the Legal Proceedings described on Schedule 5.5;

(ee) all Claims relating to any Taxes imposed on or with respect to Seller or
any of its Affiliates other than Taxes allocated to Buyer pursuant to Sections
9.2,  9.3 and 9.4; and

(ff) any and all obligations, liabilities and Claims relating to the Excluded
Assets.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the introductory paragraph.

“Seller Group” means Seller and its Affiliates, together with its and their
members, partners, officers, directors, agents, representatives, consultants and
employees.

“Specified Representations and Warranties” means the representations and
warranties of Seller set forth in Sections 5.1,  5.2,  5.3,  5.4,  5.6 and 5.7.

“Surface Contracts” has the meaning set forth in clause (c) of the definition of
Assets.

“Suspended Funds” means those proceeds from the sale of Hydrocarbons
attributable to the Assets and payable to owners of working interests,
royalties, overriding royalties and other similar interests that are held by
Seller in suspense as of the Closing Date including royalty proceeds held in
suspense.

“Tax” or “Taxes” means any taxes, assessments, fees and other governmental
charges imposed by any Taxing Authority, including without limitation income,
profits, gross receipts, net proceeds, alternative or add-on minimum, ad
valorem, value added, turnover, sales, use, property, personal property
(tangible and intangible), environmental, stamp, leasing, lease, user, excise,
duty, franchise, capital stock, transfer, registration, license, withholding,
social security (or similar), unemployment, disability, payroll, employment,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty, or addition thereto, and including any liability for any of the
foregoing items that arises by reason of transferee or successor liability.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.





12

 

--------------------------------------------------------------------------------

 

 

“Transfer Taxes” has the meaning set forth in Section 9.4.  

“Treasury” means the United States Department of the Treasury.

“Units” has the meaning set forth in clause (a) of the definition of Assets.

“Wells” has the meaning given to such term in clause (e) of the definition of
Assets.

“Working Interest” means the percentage of costs and expenses associated with
the exploration, drilling, development, operation and abandonment of any Well
required to be borne with respect thereto.

Article 2
SALE OF ASSETS/PURCHASE PRICE

         2.1     Purchase and Sale of Assets.  Subject to and in accordance with
the terms and conditions of this Agreement, Seller agrees to sell and assign to
Buyer, and Buyer agrees to purchase and acquire from Seller the Assets,
effective as of the Effective Time.

         2.2      Purchase Price.  The total purchase price, subject to
adjustment in accordance with the terms of this Agreement, to be paid to Seller
by Buyer for the Assets is ONE HUNDRED SEVENTY-THREE MILLION Dollars
($173,000,000) (the “Base Purchase Price”).  The Base Purchase Price shall be
adjusted as set forth in Section 2.4 (as so adjusted, the “Adjusted Purchase
Price”) post-Closing in accordance with Section 2.5. 

         2.3     Receipts and Credits.

(a) Allocation of Income and Costs. 

(i) Buyer (A) shall be entitled to all revenues, production, proceeds, income,
and products from or attributable to the Assets from and after the Effective
Time, and to all other income, proceeds, receipts, and credits earned (including
delay rentals, shut-in royalties, and lease bonuses) with respect to the Assets
from and after the Effective Time, and (B) shall be responsible for (and
entitled to any refunds and indemnities with respect to) all Operating Expenses
incurred from and after the Effective Time; and

(ii) Seller (A) shall be entitled to all revenues, production, proceeds, income,
and products from or attributable to the Assets prior to the Effective Time, and
to all other income, proceeds, receipts, and credits earned (including delay
rentals, shut-in royalties, and lease bonuses) with respect to the Assets prior
to the Effective Time, and (B) shall be responsible for (and entitled to any
refunds and indemnities with respect to) all Operating Expenses incurred prior
to the Effective Time.

(iii) Seller (A) shall be entitled to all revenues, production, proceeds,
income, and products from or attributable to the Retained Interests, and to all



13

 

--------------------------------------------------------------------------------

 

 

other income, proceeds, receipts, and credits earned (including delay rentals,
shut-in royalties, and lease bonuses) with respect to the Retained Interests
before, on and after the Effective Time, and (B) shall be responsible for (and
entitled to any refunds and indemnities with respect to) all Operating Expenses
with respect to the Retained Interests incurred before, on and after the
Effective Time.

(b) Determinations.  The terms “earned” and “incurred,” as used in this
Agreement, shall be interpreted in accordance with generally accepted accounting
principles in the United States and the standards established by the Council of
Petroleum Accountants Societies, Inc.  For purposes of this Section 2.3,
determination of whether Operating Expenses are attributable to the period
before or after the Effective Time shall be based on when services are rendered,
when the goods are delivered, or when the work is performed.  For clarification,
the date an item or work is ordered is not the date of such transaction for
interpretive purposes, but rather the date on which the item ordered is
delivered to the job site, or the date on which the work ordered is performed,
shall be the relevant date.  For purposes of allocating Hydrocarbon production,
revenues, proceeds, income, accounts receivable, and products under this Section
2.3:

(i) liquid Hydrocarbons shall be deemed to be “from or attributable to” the Oil
and Gas Properties when they pass through the pipeline connecting into the
storage facilities into which they are run, or, if there is no such facility,
the applicable lease automatic custody transfer meters through which they are
run; and

(ii) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the
Oil and Gas Properties when they pass through the delivery point sales meters on
the pipelines through which they are transported.

(c) Allocation of Taxes.  Taxes, right-of-way fees, insurance premiums and other
Operating Expenses that are paid periodically shall be prorated based on the
number of days in the applicable period falling before, and the number of days
in the applicable period falling at or after, the Effective Time, except that
Hydrocarbon production, severance and similar Taxes shall be prorated based on
the number of units actually produced, purchased or sold or proceeds of sale, as
applicable, before, and at or after, the Effective Time.

(d) Imbalances.  If as of the Effective Time there exists (i) an Imbalance owing
to Seller with respect to the incremental interest in any PDP Well that Buyer is
entitled to as of such time, as more particularly described in the definition of
PDP Wells, then Buyer shall pay to Seller the value of such Imbalance as of such
time, with the value to be based on the then current sales price being received
on such date under the applicable Marketing Contract for such Hydrocarbons, and
(ii) an Imbalance owed by Seller with respect to the incremental interest in any
PDP Well that Buyer is entitled to as of such time, as more particularly
described in the definition of PDP Wells, then Seller shall pay to Buyer the
value of such Imbalance as of such time, with the value to be based on the then
current sales price being received on such date under the applicable Marketing
Contract for such Hydrocarbons.



14

 

--------------------------------------------------------------------------------

 

 

(e) Payments.  Except to the extent the Base Purchase Price is adjusted in
respect of such amount as provided in Section 2.4, if Buyer or Seller receives
any amount to which the other is entitled pursuant to this Section 2.3, such
receiving Party will account for and transmit such amount to the other as
provided under Section 2.5.  If Buyer or Seller pays any amount for which the
other is obligated pursuant to this Section 2.3, such paying Party will notify
the other Party, and such other Party shall account to the other Party as
provided under Section 2.5.

         2.4     Purchase Price Adjustments. The Base Purchase Price shall be
adjusted, without duplication, as follows:

(f) Upward by the sum of the following:

(i) an amount equal to the value of all saleable oil, condensate and scrubber
liquids inventories and ethane, propane, iso-butane, nor-butane, and gasoline
inventories produced from the Wells in storage as of the Effective Time
(excluding pipeline inventories and linefill), with the value to be based on the
then current sales price being received on such date under the applicable
Marketing Contract for such Hydrocarbons, less amounts payable therefrom as
royalties, overriding royalties and other burdens upon, measured by or payable
in respect of such Hydrocarbons;

(ii) an amount equal to all Operating Expenses paid by Seller that are
attributable to the Assets from and after the Effective Time, whether paid
before or after the Effective Time, including, without duplication of any other
amounts set forth in this Section 2.4(a);

(iii) without duplication of any other amounts set forth in this Section 2.4(a),
the amount of all Taxes, if any, allocated to Buyer pursuant to Article 9 but
paid by Seller;

(iv) an amount equal to the value of Imbalances owing to Seller as of the
Effective Time, with the value to be based on the then current sales price being
received on such date under the applicable Marketing Contract for such
Hydrocarbons; and

(v) except as expressly provided otherwise herein, any other amount provided for
elsewhere in this Agreement or otherwise agreed in writing by the Parties. 

(g) Downward by the sum of the following:

(i) an amount equal to all proceeds received by Seller for the sale of the
Hydrocarbons produced from the Wells from and after the Effective Time less
amounts actually paid by Seller as royalties, overriding royalties and other
burdens measured by or payable out of such production, and less severance taxes
actually paid by Seller applicable to such production, except as otherwise
accounted for pursuant to Section 2.4(a)(i);  



15

 

--------------------------------------------------------------------------------

 

 

(ii) without duplication of any other amounts set forth in this Section 2.4(b),
the amount of all Taxes, if any, allocated to Seller pursuant to Article 9 but
paid by Buyer;

(iii) an amount equal to the value of Imbalances owed by Seller as of the
Effective Time, with the value to be based on the then current sales price being
received on such date under the applicable Marketing Contract for such
Hydrocarbons; 

(iv) the Allocated Values of the Consent Agreements being retained by Seller
pursuant to Sections 7.2,  

(v) an amount equal to the Suspended Funds; and

(vi) except as expressly provided otherwise herein, any other amount provided
for elsewhere in this Agreement or otherwise agreed in writing by the Parties. 

(h) To the extent applicable, the Adjustments pursuant to this Section 2.4 shall
be determined in accordance with generally accepted accounting principles in the
United States.

         2.5     Final Settlement Statement.    No later than 120 Days after the
Closing Date Seller will deliver to Buyer the final settlement statement (the
“Final Settlement Statement”) setting forth the actual amounts of Adjustments
and the resulting Adjusted Purchase Price, together with associated back-up
documentation.  As soon as reasonably practicable, but in no event later than 30
Days after Buyer receives the Final Settlement Statement, Buyer may deliver to
Seller a written report containing any changes that Buyer proposes to be made to
such statement.  If Buyer fails to timely deliver the written report to Seller
containing changes Buyer proposes to be made to the Final Settlement Statement,
the statement as delivered by Seller will be deemed to be correct and will be
final and binding on the Parties and not subject to further audit or
arbitration.  As soon as reasonably practicable, but in no event later than 15
Days after Seller receives Buyer’s written report, the Parties shall meet and
undertake to agree on the final adjustments to the Final Settlement
Statement.  If the Parties fail to agree on the final adjustments within such
15-Day period, either Party may submit the disputed items to the Accounting
Referee for resolution.  The Parties shall direct the Accounting Referee to
resolve the disputes within 20 Days after having the relevant materials
submitted for review.  The decision of the Accounting Referee will be binding on
and non-appealable by the Parties.  The fees and expenses associated with the
Accounting Referee will be borne equally by the Parties.  Any amounts owed by
one Party to the other as a result of the Final Settlement Statement, together
with interest on such amount from (and including) the Closing Date to (and
excluding) the date of payment at the Prime Rate, will be paid within 5 Business
Days after the date when the amounts are agreed upon by the Parties or the
Parties receive a decision of the Accounting Referee, and the Adjustments
included in the Final Settlement Statement will be final and binding between the
Parties and not subject to further audit or arbitration.

       

 





16

 

--------------------------------------------------------------------------------

 

 

2.6     Allocated Values.

(i) Seller and Buyer agree that for the purpose of making the requisite filings
under Section 1060 of the Code and the Treasury regulations thereunder, the Base
Purchase Price and any liabilities assumed by Buyer under this Agreement shall
be allocated among the Assets, as mutually agreed to by the Parties within
thirty (30) days of Closing (the “Purchase Price Allocation”).  Seller and Buyer
each agree to report, and to cause their respective Affiliates to report, the
federal, state and local income Tax consequences of the transactions
contemplated herein, and in particular to report the information required by
Section 1060(b) of the Code, and to jointly prepare (provided, Seller shall
prepare and deliver the first draft) Form 8594 (Asset Acquisition Statement
under Section 1060) consistent with the Purchase Price Allocation as revised to
take into account subsequent adjustments to the Base Purchase Price, including
any adjustments pursuant to Section 2.4, and shall not take any position
inconsistent therewith upon examination of any Tax return, in any refund claim,
in any litigation, investigation or otherwise, unless required to do so by
applicable Law after notice to and discussions with the other Party, or with
such other Party’s prior consent.

         2.7     Suspended Funds. If Seller is holding any Suspended Funds as of
the Closing Date, then (a) in lieu of Seller transferring these funds to Buyer
at Closing, Seller shall retain the Suspended Funds held in its accounts and the
Base Purchase Price shall be adjusted downward in accordance with Section
2.4(b)(v), and (b) from and after Closing, Buyer shall be responsible for the
proper payment and distribution of the Suspended Funds to the Non-Parties
entitled to receive the Suspended Funds (including with respect to escheat
obligations).

         2.8     Assumed Liabilities. Upon Closing, Buyer assumes and hereby
agrees to fulfill, perform, be bound by, pay and discharge (or cause to be
fulfilled, performed, paid or discharged) all obligations and liabilities of any
kind whatsoever of Seller arising from or relating to the Assets that are
attributable to periods on or after the Effective Time, including Excluded
Environmental Conditions (the “Assumed Liabilities”); provided, Buyer does not
assume (and Assumed Liabilities shall not include): (i) the Retained
Liabilities, (ii) any obligations or liabilities of Seller to the extent that
they are attributable to or arise out of the ownership, use or operation of the
Excluded Assets, or (iii) any other Claims for which Seller is required to
indemnify Buyer pursuant to Article 3.

Article 3
ALLOCATION OF RESPONSIBILITIES AND INDEMNITIES

         3.1     Opportunity for Review. Each Party represents that it has had
an adequate opportunity to review the release and indemnity provisions in this
Agreement, including the opportunity to submit the same to legal counsel for
review and comment.  Based upon the foregoing representation, the Parties agree
to the provisions set forth below.

         3.2      Seller’s Indemnity Obligation. Effective from and after the
Closing Date Seller shall DEFEND, INDEMNIFY and HOLD HARMLESS Buyer Group from
and against any and all Claims arising out of, resulting from, or relating to:



17

 

--------------------------------------------------------------------------------

 

 

(a) any breach by Seller of Seller’s representations or warranties set forth in
Article 5 of this Agreement;

(b) any breach by Seller of Seller’s covenants set forth in this Agreement;

(c) the ownership or operation of the Excluded Assets; and

(d) the Retained Liabilities.

        3.3     Buyer’s Indemnity Obligation. From and after the Closing Date,
Buyer shall RELEASE, DEFEND, INDEMNIFY and HOLD HARMLESS Seller Group from and
against any and all Claims arising out of, resulting from, or relating to:

(e) any breach by Buyer of Buyer’s representations or warranties set forth in
Article 6 of this Agreement;

(f) any breach by Buyer of Buyer’s covenants set forth in this Agreement; and

(g) the Assumed Liabilities.

        3.4     Claim Periods, Deductible, Threshold, Cap and Materiality
Exclusion.

(h) Notwithstanding anything to the contrary, Seller shall have no obligation or
liability under Section 3.2(a) for:

(i) any Claim asserted against Seller hereunder, if Buyer has not provided
Seller with an Indemnity Claim Notice within 12 months after the Closing Date
with respect to such Claim;

(ii) any Claim asserted against Seller hereunder, if such Claim has a value of
$50,000 or less (the “Individual Indemnity Threshold”) (and these types of
Claims shall not be counted in determining the Indemnity Deductible Amount);

(iii) any Claim asserted against Seller hereunder to the extent the aggregate of
all Claims by Buyer does not exceed the Indemnity Deductible Amount, after which
point the Buyer Group shall be entitled to defense and indemnification only to
the incremental extent of the value of any Claims in excess of the Indemnity
Deductible Amount; and

(iv) any Claims that in the aggregate exceed 20% of the Base Purchase Price;

provided, the limitations above in Section 3.4(a) shall not apply to any Claim
for breach of any of the Specified Representations and Warranties which must be
asserted within the applicable statute of limitations and Seller’s Indemnity
Obligations with respect thereto shall survive for a like amount of time.



18

 

--------------------------------------------------------------------------------

 

 

(i) Any Claim for breach of any covenant or similar obligation of Seller must be
asserted within the applicable statute of limitations and Seller’s Indemnity
Obligations with respect thereto shall survive for a like amount of time.

(j) Any Claim for breach of any covenant or similar obligation of Buyer must be
asserted within the applicable statute of limitations and Buyer’s Indemnity
Obligations with respect thereto shall survive for a like amount of time.

(k) The period within which Buyer may make Claims against Seller under the
provisions of Section 3.2(c) shall remain open forever, and Seller’s Indemnity
Obligations under Section 3.2(c) shall survive forever.

(l) The period within which Buyer may make Claims against Seller under the
provisions of Section 3.2(d) with respect to the Retained Liability described in
item (a) of the definition of Retained Liabilities shall remain open for a
period of 4 years following the Closing, and Seller’s Indemnity Obligations
under Section 3.2(d) with respect to the Retained Liability described in item
(a) of the definition of Retained Liabilities shall survive with respect to such
Claims made prior to 4 years following the Closing.

(m) Except as provided in Section 3.4(e), the period within which Buyer may make
Claims against Seller under the provisions of Section 3.2(d) shall remain open
forever, and Seller’s Indemnity Obligations under Section 3.2(d) shall survive
forever.

(n) The period within which Seller may make Claims against Buyer under the
provisions of Section 3.3(c) shall remain open for a period of 4 years following
the Closing, and Buyer’s Indemnity Obligations under Section 3.3(c) shall
survive with respect to such Claims made prior to 4 years following the Closing.

(o) The Parties shall treat, for Tax purposes, any amounts paid under this
Article 4 as an adjustment to the Adjusted Purchase Price.

        3.5     Materiality Qualifiers. Notwithstanding anything to the contrary
contained in this Article 3, for the purposes of the indemnification obligations
of the Parties pursuant to this Article 3, all of the representations and
warranties set forth in this Agreement or any certificate or schedule related
hereto shall be read without giving effect to any materiality, Material Adverse
Effect or qualification with a similar meaning contained or incorporated
directly or indirectly in such representation or warranty for purposes of
determining whether a breach of any such representation or warranty has occurred
and the amount of the Claims resulting from, arising out of, or relating to any
such breach of representation or warranty.

        3.6     Notice of Claims. If a Claim is asserted against a Person for
which a Party may have Indemnity Obligations under this Agreement (an “Indemnity
Claim”), the indemnified Person shall give the indemnifying Party written notice
of the underlying Claim setting forth the particulars associated with the
underlying Claim (including a copy of the written underlying Claim, if any) as
then known by the indemnified Person (“Indemnity Claim Notice”).  The
indemnified Person shall, to the extent practicable, give an Indemnity Claim
Notice within such time as will allow the indemnifying Party a reasonable period
in which to evaluate and timely respond to the underlying Claim; provided
failure to do so shall not affect an indemnified



19

 

--------------------------------------------------------------------------------

 

 

Person’s rights hereunder except for, and only to the extent of, any incremental
increase in the cost of the Indemnity Claim resulting from the failure to give
notice.

        3.7     Defense of Non-Party Claims.  Upon receipt of an Indemnity Claim
Notice involving a Non-Party for which an indemnifying Party believes it may
have an obligation of indemnity under this Agreement, the indemnifying Party
shall, if it so elects in accordance with this Section 3.7 (without prejudice to
its right to contest its obligation of indemnity under this Agreement), assume
the defense of the Non-Party Claim with counsel selected by the indemnifying
Party, and the indemnified Person shall cooperate in all reasonable
respects.  If any Non-Party Claim involves a fact pattern wherein each Party may
have an obligation to indemnify the other Party, each Party may assume the
defense of and hire counsel for that portion of the Non-Party Claim for which it
may have an obligation of indemnity.  In all instances, the indemnified Person
may employ separate counsel and participate in the defense of any Non-Party
Claim; provided, if the indemnifying Party has assumed the defense of a
Non-Party Claim pursuant to this Section 3.7 and has agreed to indemnify the
indemnified Person, the fees and expenses of counsel employed by the indemnified
Person shall be borne solely by the indemnified Person.  If the indemnifying
Party elects by written notice to undertake the defense of the Non-Party Claim
within 30 Days after receipt of the Indemnity Claim Notice, then (i) the
indemnifying Party shall defend the indemnified Person against such Non-Party
Claim, (ii) the indemnifying Party shall pay any judgment entered or settlement
with respect to such Non-Party Claim, (iii) the indemnifying Party shall not
consent to the entry of any judgment or enter into any settlement with respect
to such Non-Party Claim that (A) does not include a provision whereby the
plaintiff or claimant in the matter releases the indemnified Person from all
liability with respect to such Non-Party Claim, or (B) would restrict such
indemnified Person’s ability to conduct its business in the ordinary course, and
(iv) the indemnified Person shall not consent to the entry of any judgment or
enter into any settlement with respect to such Non-Party Claim without the
indemnifying Party’s prior written consent.  If the indemnifying Party has not
elected to undertake the defense of a Non-Party Claim, or if the indemnifying
Party assumes the defense of a Non-Party Claim pursuant to this Section 3.7 but
fails to diligently defend against the Non-Party Claim within 30 Days following
any written notice from such indemnified Person asserting such failure, then the
indemnified Person shall have the right to defend, at the sole cost and expense
of the indemnifying Party (to the extent the indemnified Person is entitled to
indemnification hereunder), the Non-Party Claim by all appropriate
proceedings.  In such instances, the indemnified Person shall have full control
of such defense and proceedings; provided, the indemnified Person shall not
settle such Non-Party Claim without the written consent of the indemnifying
Party; provided further, if the indemnifying Party fails to notify the
indemnified Person in writing as to whether or not it consents to such
settlement within 30 Days following its receipt of notice of such settlement
from the indemnified Person, then such consent shall be deemed given.  The
indemnifying Party may participate in, but not control, any defense or
settlement controlled by an indemnified Person pursuant to this Section 3.7, and
the indemnifying Party shall bear its own costs and expenses with respect to
such participation.  Notwithstanding the other provisions of this Section 3.7,
if the indemnifying Party disputes its potential liability to the indemnified
Person under this Section 3.7 and if such dispute is resolved in favor of the
indemnifying Party, the indemnifying Party shall not be required to bear the
costs and expenses of the indemnified Person’s defense pursuant to this Section
3.7.





20

 

--------------------------------------------------------------------------------

 

 

        3.8     Investigation and Knowledge. The right to indemnification or
other remedy based on the inaccuracy of or non-compliance with any
representation or warranty in this Agreement shall not be enforceable to the
extent the Party claiming indemnity or other remedy had Knowledge of such
inaccuracy of or noncompliance prior to Closing.

        3.9     Waiver of Certain Damages. Each of the Parties expressly waives
and releases, and shall cause its Affiliates to waive and release, special,
punitive, remote, unforeseeable, speculative and exemplary damages with respect
to any dispute arising under, related to, or in connection with this Agreement
or any other agreement, contract or instrument contemplated herein or in
connection with the transactions contemplated hereby.

        3.10    Extent of Indemnification. Without limiting the scope of the
indemnification, disclaimer, release and assumption obligations set forth in
this Agreement, to the fullest extent permitted by Law, an indemnified Person
shall be entitled to indemnification hereunder in accordance with the terms
hereof, regardless of whether the Claim or indemnifiable loss giving rise to any
such Indemnity Obligation is the result of the sole, partial, active, passive,
concurrent or comparative negligence, gross negligence, strict liability, other
legal fault or responsibility, or violation of any Law of or by any such
indemnified Person.

DISCLAIMER

 

        4.1     Disclaimer as to Representations and Warranties.
Buyer acknowledges and agrees that, except as otherwise expressly provided in
Article 5 and in the special warranty set forth in the Assignment, neither
Seller nor any Affiliate of Seller has made or makes any representation or
warranty, express, statutory, implied or otherwise with respect to the Assets
and the transactions contemplated hereby and Buyer has not relied upon any other
such representation, warranty, statement or information made or communicated to
Buyer or any of its Affiliates, or its or their employees, agents, officers,
representatives or advisors.  Except as otherwise expressly provided in Article
5 and in the special warranty set forth in the Assignment, Seller, for itself
and its Affiliates, hereby expressly disclaims and negates any and all
representations and warranties, express, statutory, implied or otherwise, and
projections, forecasts, statements or information made, communicated or
furnished (orally or in writing) to Buyer or any of its Affiliates or
Representatives, associated with the Assets.

         4.2     Non-reliance on Projections.  Except to the extent expressly
set forth in Article 5 and the special warranty set forth in the Assignment,
without limiting the generality of Section 4.1, Seller expressly disclaims, and
Buyer acknowledges and agrees that it has not relied upon, any representation or
warranty, statutory, express or implied, as to (i) title to any of the Assets,
(ii) the contents, character or nature of any descriptive memorandum, or any
report of any petroleum engineering consultant, or any geological or seismic
data or interpretation, relating to the Assets, (iii) the quantity, quality
or  recoverability of petroleum substances in or from the Assets, (iv) any
estimates of the value of the Assets or future revenues generated by the Assets,
(v) the production of petroleum substances from the Assets, (vi) any estimates
of operating costs and capital requirements for any Well,  



21

 

--------------------------------------------------------------------------------

 

 

operation, or project, (vii) the maintenance, repair, condition, quality,
suitability, design or marketability of the Assets, (viii) the content,
character or nature of any descriptive memorandum, reports, brochures, charts or
statements prepared by third parties, or (ix) any other materials or information
that may have been made available or communicated to Buyer or its Affiliates, or
its or their employees, agents, officers, representatives or advisors in
connection with the transactions contemplated by this Agreement or any
discussion or presentation relating thereto, and further disclaims any
representation or warranty, statutory, express or implied, of merchantability,
fitness for a particular purpose or conformity to models or samples of materials
of any equipment, it being expressly understood and agreed by the Parties hereto
that Buyer shall be deemed to be obtaining the Assets,  including the Equipment,
in its present status, condition and state of repair, “as is” and “where is”
with all faults and that Buyer has made or caused to be made such inspections as
Buyer deems appropriate.

Article 4
SELLER’S REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Buyer the following as of the date hereof:

         5.1     Organization and Good Standing.    

(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Texas and has all requisite
power and authority to own and/or dispose of the Assets.

         5.2     Authority; Authorization of Agreement.  Seller has all
requisite power and authority to execute and deliver this Agreement and the
Operative Documents to which it is a party, to consummate the transactions
contemplated by this Agreement and the Operative Documents to which it is a
party and to perform all of its obligations under this Agreement and the
Operative Documents to which it is a party.  This Agreement constitutes, and the
Operative Documents to which it is a party, when executed and delivered by
Seller, shall constitute, the valid and binding obligations of Seller,
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency or other Laws relating
to or affecting the enforcement of creditors’ rights and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

         5.3     No Violations.  Except for (i) Customary Post-Closing Consents,
(ii) any consents or approvals listed on Schedule 5.3, and (iii) any
preferential rights listed on Schedule 5.10, Seller’s execution and delivery of
this Agreement and the Operative Documents to which it is a party and the
consummation and performance of the transactions contemplated by this Agreement
by it shall not:

(b) conflict with any of the terms, conditions or provisions of the
organizational documents of Seller;

(c) violate any material provision of, or require any material consent or
approval under, any Laws applicable to Seller;



22

 

--------------------------------------------------------------------------------

 

 

(d) conflict with, result in a breach of, constitute a default under or
constitute an event that with notice or lapse of time, or both, would constitute
a default under, accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under (i) any
Material Contract or financing instrument or (ii) any Order, judgment, or decree
of any Governmental Authority, except as does not or would not result in a
Material Adverse Effect; or

(e) result in the creation or imposition of any lien or encumbrance upon one or
more of the Assets, except for the Permitted Encumbrances.

         5.4     Liability for Brokers’ Fees.  Seller has not incurred any
liability, contingent or otherwise, for investment bankers’, brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement for
which Buyer or any Affiliate of Buyer shall, directly or indirectly, have any
responsibility whatsoever.

        5.5     Legal Proceedings.    Schedule 5.5 sets forth all Legal
Proceedings pending or, to Seller’s Knowledge, threatened in writing against
Seller or, to Seller’s Knowledge, the operator of the Oil and Gas Properties in
respect of any of the Assets.

        5.6    Bankruptcy.  There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by, or to Seller’s
Knowledge, threatened against, Seller.

       5.7     Taxes.  Except as disclosed on Schedule 5.7, (i) all Tax Returns
required to be filed by Seller with respect to the Assets have been timely
filed, (ii) all Taxes with respect to the Assets have been timely paid and all
Tax Returns filed by Seller with respect to the Assets are true, correct and
complete in all material respects, (iii) there are no liens existing on any of
the Assets that arose in connection with any failure (or alleged failure) by
Seller to pay any Tax, (iv) there are no claims pending or threatened by any
Taxing Authority in connection with any such Tax that would adversely affect the
Assets after the Closing, (v) to Seller’s Knowledge there are no Tax audits
currently pending that would adversely affect the Assets after the Closing, (vi)
none of the Assets is an equity interest in any entity, and no Asset is subject
to a tax partnership or provision requiring a partnership Tax Return to be filed
for U.S. federal or applicable state income tax purposes.

         5.8     Material Contracts.

(f) Schedule 5.8 sets forth all Contracts of the type described below (i) to
which Seller is a party and that relate to the Assets or (ii) by which the
Assets are bound (collectively, the “Material Contracts”):

(i) any Contract that can reasonably be expected to result in aggregate payments
by or revenues Seller of more than $70,000 (net to the interest of Seller)
during the current or any subsequent fiscal year of Seller (based solely on the
terms thereof and without regard to any expected increase in volumes or
revenues);



23

 

--------------------------------------------------------------------------------

 

 

(ii) any Hydrocarbons transportation, gathering, storage, treating and
processing or similar Contract that is not terminable without penalty on 90 Days
or less notice;

(iii) any Contract for the purchase, sale, marketing or exchange of any
Hydrocarbons that is not terminable without penalty on 90 Days or less notice;

(iv) contracts to sell, lease, farmin, farmout, exchange, or otherwise dispose
of all or any part of the Assets (other than Hydrocarbons or obsolete
Equipment), but excluding conventional rights of reassignment upon intent to
abandon or release a well or Lease and excluding any operating agreements or
Surface Contracts;

(v) joint operating agreements, unit operating agreements, unit, pooling or
communitization agreements, order or declarations, exploration agreements,
participation agreements, joint venture agreements or other similar agreements;

(vi) non-competition agreements or any agreements that purport to restrict,
limit, or prohibit Seller from engaging in any line of business or the manner in
which, or the locations at which, Seller (or Buyer, as successor in interest to
Seller) conducts business, including area of mutual interest agreements;

(vii) indentures, mortgages or deeds of trust, loans, credit or note purchase
agreements, sale-lease back agreements, guaranties, bonds, letters of credit, or
similar financial agreements which are secured by or create an encumbrance upon
the Assets;

(viii) contracts for the construction and installation or rental of equipment,
fixtures, or facilities with guaranteed production throughput requirements or
demand charges or which cannot be terminated without penalty on sixty (60) days
or less notice;

(ix) any Contract with an Affiliate of Seller that will not be terminated prior
to or in connection with the Closing;

(x) master seismic licenses or agreements; or

(xi) any contract the expiration or termination of which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and is not of a type required to be disclosed (without regard to Dollar,
acreage, date or volume limitations therein) pursuant to the foregoing clauses
in this Section 5.8(a).

(g) Except as set forth on Schedule 5.8, the Material Contracts are in full
force and effect in all material respects in accordance with their respective
terms except as such enforceability may be limited by bankruptcy, insolvency or
other Laws relating to or affecting the enforcement of creditors’ rights and
general principles of equity (regardless of whether such



24

 

--------------------------------------------------------------------------------

 

 

enforceability is considered in a proceeding at law or in equity), there exist
no material defaults thereunder by Seller or, to Seller’s Knowledge, by any
other Person that is a party to such Material Contracts, and no event has
occurred that with notice or lapse of time or both would constitute any default
under any such Contract by Seller or, to Seller’s Knowledge, any other Person
who is a party to such Material Contract.  Prior to the date of this Agreement,
Seller has made available to Buyer (or its representatives) true and complete
copies of each Material Contract and all amendments or modifications thereto.

         5.9     No Violation of Laws.  Except as set forth on Schedule 5.9,
neither Seller nor, to Seller’s Knowledge, the operator of the Oil and Gas
Properties has violated any applicable Laws with respect to the ownership or
operation of the Assets.

        5.10     Preferential Rights.  Except as set forth on Schedule 5.10,
there are no preferential rights to purchase that are applicable to the
transaction contemplated hereby (each, a “Preferential Right”).

        5.11     Consents.  Except as set forth on Schedule 5.3, there are no
third party consent requirements that are applicable to the transaction
contemplated hereby.

        5.12     Royalties.  All royalties due with respect to the Oil and Gas
Properties have been timely paid, or if not paid, are being contested in good
faith in the normal course of business and are set forth on Schedule 5.12.

       5.13     Current Commitments.    Schedule 5.13 sets forth all authorities
for expenditures in excess of $50,000 (“AFE’s”) (net to the interest of Seller)
relating to the Oil and Gas Properties to drill or rework wells or for other
capital expenditures pursuant to any of the Material Contracts for which all of
the activities covered in such AFE’s have not been completed.

      5.14     ERISA

.  Neither the Seller nor any of its ERISA Affiliates has made or been required
to make contributions to (i) any plan that is subject to Section 302 or Title IV
of ERISA or Section 412 or 430 of the Code, (ii) a “multiemployer plan” within
the meaning of Section 3(37) and 4001(a)(3) of ERISA, (iii) a “multiple employer
plan” within the meaning of Sections 4063 and 4064 of ERISA or Section 413(c) of
the Code, or (iv) a “multiple employer welfare arrangement” within the meaning
of Section 3(40) of ERISA.  Seller and its ERISA Affiliates have paid and
discharged promptly all obligations and liabilities arising under ERISA or the
Code of a character which, if unpaid or unperformed, might result in a claim
against Buyer or its Affiliates or the imposition of a lien against the Buyer or
its Affiliates or with respect to the Assets.

      5.15     Assets of the E&P Business.  Neither Seller nor its Affiliates
are operator of any of the Oil and Gas Properties.  To Seller’s Knowledge, since
January 1, 2013, the Assets have been operated in the ordinary course of
business consistent with past practices of the operator of the Oil and Gas
Properties and the Assets are sufficient to conduct the E&P Business.

     5.16      Environmental Laws

.  Except as disclosed on Schedule 5.17, to Seller’s Knowledge, the ownership
and operation of the Assets by Seller and the operator of the Oil and Gas
Properties is in compliance with all applicable Environmental Laws.  Except as
disclosed on



25

 

--------------------------------------------------------------------------------

 

 

Schedule 5.17, to Seller’s Knowledge there is not an Environmental Condition
existing with respect to the Assets.

         5.17     Production Imbalances.  Seller is not obligated by virtue of a
take-or-pay payment, advance payment, or other similar payment (other than
royalties, overriding royalties, similar arrangements established in the
Leases), to deliver Hydrocarbons, or proceeds from the sale thereof,
attributable to Seller's interest in the Oil and Gas Properties at some future
time without receiving payment for the market value thereof at or after the time
of delivery.  Schedule 5.17 sets forth all Imbalances with respect to Oil and
Gas Properties. 

       5.18     Leases.  Except for proceeds attributable to interests being
held in suspense, Seller (or, to Seller's Knowledge, the applicable operator of
the Oil and Gas Properties) has timely and properly paid all accrued bonuses,
delay rentals, minimum royalties, and royalties due with respect to Seller's
interest in the Leases, in each case in accordance with the Leases and
applicable Law.  With respect to Leases issued by any Governmental Authority,
Seller has received no notice that any Lease accounts are not current or that
any payments required thereunder have not been paid.  Schedule 5.19 contains a
true, correct, and complete list of all Leases which (a) are currently held by
payment of shut-in royalties, reworking operations, any substitute for
production in paying quantities, or any other means other than production in
paying quantities that will expire or terminate on or before a date that is
sixty (60) days after the Closing Date unless the lessee thereunder conducts
operations in accordance with the terms of such Lease on or before such date or
(b) Seller has received written notice of a default from a lessor with respect
thereto which is currently unresolved.

          5.19     Permits.  To Seller’s Knowledge, the operator of the Oil and
Gas Properties has maintained and is maintaining all material permits with
respect to the Assets necessary to operate the Oil and Gas Properties in
accordance with the methods and practices of a prudent operator of oil and gas
properties in Karnes County, Texas. To Seller’s Knowledge, the Assets are in
material compliance with applicable permits and no event has occurred which
permits, or after the giving of notice or lapse of time or both would permit,
the revocation or termination of any permit or the imposition of any
restrictions of such a nature as may limit the operation or use of the Assets in
accordance with the methods and practices of a prudent operator of oil and gas
properties in Karnes County, Texas.

        5.20     Equipment and Personal Property.  Except as set forth on
Schedule 5.20, to Seller’s Knowledge the Equipment and the Central Facilities
are in an operable state of repair adequate to maintain normal operations in
accordance with the methods and practices of a prudent operator of oil and gas
properties in Karnes County, Texas, ordinary wear and tear excepted.  Seller or,
to Seller’s Knowledge, the respective operator of the Oil and Gas Properties,
has all material easements, rights of way, licenses and authorizations, from
Governmental Authorities and Non-Parties necessary to access, construct,
operate, maintain and repair the Equipment and the Central Facilities in the
ordinary course of business as currently conducted and in material compliance
with all Laws, except such failures would not individually or in the aggregate
have a Material Adverse Effect.

          5.21      Wells.  To Seller’s Knowledge, (i) all wells have been
drilled and completed within the limits permitted by all applicable Leases and
Contracts, (ii) no well is subject to



26

 

--------------------------------------------------------------------------------

 

 

penalties on allowables after the Effective Time because of any overproduction
or any other violation of Laws, and (iii) there are not any wells, equipment or
other facilities located on the Assets that (A) Seller or the operator of the
Oil and Gas Properties is obligated by any Laws or contract to currently plug,
dismantle and/or abandon, or (B) have been plugged, dismantled or abandoned in a
manner that does not comply in all material respects with Laws.  To Seller’s
Knowledge, all currently producing Wells are in an operable state of repair
adequate to maintain normal operations in accordance with the methods and
practices of a prudent operator of oil and gas properties in Karnes County,
Texas, ordinary wear and tear excepted, and, without limiting the foregoing, do
not contain junk or other obstructions which could reasonably be expected to
materially interfere with drilling, completion, and recompletion, stimulation,
or other operations on, with respect to, or affecting the Assets.

         5.22     Non-Consent Operations.  Seller has not elected not to
participate in any operation or activity proposed with respect to the Oil and
Gas Properties which could result in any of Seller's interest in such Oil and
Gas Properties becoming subject to a penalty or forfeiture as a result of such
election not to participate in such operation or activity.

         5.23     Casualty Loss; Condemnation.  Since January 1, 2013, to
Seller’s Knowledge (i) there has not been any material Casualty Loss to or
Condemnation of any Asset and (ii) no Condemnation is pending or threatened
against the Assets. 

         5.24     Insurance.    Schedule 5.24 lists all the insurance policies
(and descriptions thereof, including deductibles) maintained by Seller that
provide coverage to the Assets.  Each such policy is in full force and effect.

Article 5
BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller the following as of the date hereof:

         6.1    Organization and Good Standing.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware and has all requisite power and authority to own the
Assets.

         6.2     Authority; Authorization of Agreement.  Buyer has all requisite
power and authority to execute and deliver this Agreement and the Operative
Documents to which it is a party, to consummate the transactions contemplated by
this Agreement and the Operative Documents to which it is a party and to perform
all of its obligations under this Agreement and the Operative Documents to which
it is a party.  This Agreement constitutes, and the Operative Documents to which
it is a party, when executed and delivered by Buyer, shall constitute, the valid
and binding obligation of Buyer, enforceable against it in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency or
other Laws relating to or affecting the enforcement of creditors’ rights and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

         6.3   No Violations.  No consent is required to be obtained with
respect to the consummation of the transactions contemplated by this Agreement
by Buyer.  Buyer’s execution and delivery of this Agreement and the Operative
Documents, to which it is a party and the



27

 

--------------------------------------------------------------------------------

 

 

consummation and performance of the transactions contemplated by this Agreement
by it shall not:

(a) conflict with or require the consent of any Person under any of the terms,
conditions or provisions of the organizational documents of Buyer;

(b) violate any provision of, or require any filing, consent or approval under
any Laws applicable to Buyer; or

(c) conflict with, result in a breach of, constitute a default under or
constitute an event that with notice or lapse of time, or both, would constitute
a default under, accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under:  (i) any
material agreement or any mortgage, indenture, loan, credit agreement or other
agreement evidencing indebtedness for borrowed money to which Buyer is a party
or by which Buyer is bound, except (in each case) where such conflict, breach or
default would not materially affect Buyer’s ability to consummate the
transactions contemplated hereby or (ii) any order, judgment or decree of any
Governmental Authority.

        6.4     Liability for Brokers’ Fees.  Buyer has not incurred any
liability, contingent or otherwise, for investment bankers’, brokers’ or
finders’ fees relating to the transactions contemplated by this Agreement for
which Seller or any Affiliate of Seller shall, directly or indirectly, have any
responsibility whatsoever.

        6.5     Claims, Disputes and Litigation.  There are no Legal Proceedings
pending or, to Buyer’s Knowledge, threatened in writing against Buyer that would
prevent the consummation of the transactions contemplated by this Agreement.

         6.6     Bankruptcy.  There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to Buyer’s
Knowledge, threatened against Buyer.

        6.7   Independent Evaluation.    Buyer is sophisticated in the
evaluation, purchase, ownership and operation of oil and gas properties and
related facilities.  Buyer acknowledges and agrees that Seller has not made any
representations or warranties as to the Assets except as expressly and
specifically provided in Article 5 and the special warranty set forth in the
Assignment, and that Buyer may not rely on any other representations or
warranties made by Seller or its representatives or on any of Seller’s estimates
with respect to reserves or the value of the Assets, or any projections as to
future events or other analyses or forward looking statements. 

         6.8     Capabilities.  Buyer has the financial, technical and other
capabilities to perform all of Buyer’s other obligations under this Agreement
and all of the obligations assumed from Seller with respect to the Assets.

Article 6
COVENANTS

         7.1     Data Sharing.  The Parties agree to meet, at a mutually
agreeable location, at least semiannually in order to share data, including
reserve reports, and other technical information



28

 

--------------------------------------------------------------------------------

 

 

related to the operation of the Oil and Gas Properties, provided neither Party
shall be obligated to violate any agreement of confidentiality or pay any
material amounts to Non-Parties, in order to fulfill the foregoing obligation,
and provided further, the foregoing obligation shall apply only to the extent
the Parties own an interest in the oil and gas leases, wells and other assets
described herein. 

         7.2     Consents.

(a) Seller shall use commercially reasonable efforts to procure the consents set
forth on Schedule 5.3 which have not been obtained or waived as of the date
hereof, and Buyer shall reasonably cooperate with Seller in seeking to obtain
such consents, but, in each case, without being obligated to pay any
consideration or waive or release any right or privilege to obtain such
consent.  If the Parties are not able to effect the assignment of any of the
Assets at Closing due to the lack of a required Non-Party consent to transfer
the same, then, except as otherwise provided herein, such Assets shall not, and
shall not be deemed to be, assigned at Closing.

(b) As to any Contract (subject to Section 7.2(c) and Section 7.2(d)), until any
such consent is obtained, to the extent permissible under Law and under the
terms of such Contract, Seller shall post-Closing (i) continue to perform the
liabilities and obligations under or with regard to such Contract, (ii) hold
such Contract in trust for the benefit of Buyer and shall promptly forward to
Buyer any monies or other benefits received that are attributable to such
Contract and Buyer shall fully indemnify and hold harmless Seller with respect
to any costs, claims or liabilities arising thereunder, and (iii) endeavor to
mutually agree with Buyer to institute alternative arrangements intended to put
the Parties in substantially the same economic position as if such non-assigned
Contract had been assigned.  If the foregoing arrangements are not permissible
under Law or under the terms of the Contract, then the Parties shall use
commercially reasonable efforts to take such other actions or put into place
such other arrangements as are permissible with regard to the non-assigned
Contract so as to provide the Parties with the same economic results as would
otherwise have resulted. Provided, Seller’s obligations under this Section
7.1(b) shall continue only for so long as Seller holds an interest in any
portion of the Retained Interests.

(c) If the assignment of a Lease, Contract or Surface Contract is subject to a
consent requirement other than Customary Post-Closing Consents and (i) the
Person holding such consent right is not a Governmental Authority, (ii) the
Lease, Contract or Surface Contract does not contain language to the effect that
the lessor or counterparty thereto (as applicable) will have the right to
terminate the Lease, Contract or Surface Contract if an assignment is made
without the consent requirement being satisfied, (iii) the failure to obtain
such consent would not cause the assignment to Buyer to be void or voidable, and
(iv) the holder of such consent right has not denied such consent in writing,
then such Lease, Contract or Surface Contract shall be assigned to Buyer at
Closing and following the Closing Seller and Buyer shall continue, for 180 Days,
to use of commercially reasonable efforts to obtain the required consent with
Buyer lending reasonable assistance.  If at the end of such 180-Day period the
required consent has not been obtained, then the Parties shall discuss in good
faith what further mutually agreeable actions (if any) will be taken with
respect to such unobtained consent.



29

 

--------------------------------------------------------------------------------

 

 

(d) If the assignment of a Lease, Contract or Surface Contract is subject to a
consent requirement other than Customary Post-Closing Consents and (i) the
holder of the consent right is a Governmental Authority, (ii) the Lease,
Contract or Surface Contract contains language to the effect that the
counterparty will have the right to terminate the Lease, Contract or Surface
Contract if an assignment is made without the consent requirement being
satisfied, (iii) the failure to obtain such consent would cause the assignment
to Buyer to be void or voidable, or (iv) the holder of such consent right has
denied such consent in writing (in such case, a “Consent Agreement”), then such
Consent Agreement shall be excluded from the Assets to be assigned and sold to
Buyer hereunder and the Base Purchase Price shall be reduced by the Allocated
Value of the excluded Consent Agreement.  Following the Closing, Seller shall
continue to use commercially reasonable efforts to procure such consent within
180 Days following the Closing, with Buyer lending reasonable assistance.  If at
the end of such 180-Day period the required consent has not been obtained, then
the Parties shall discuss in good faith what further mutually agreeable actions
(if any) will be taken with respect to such Consent Agreement. If no further
action is mutually agreed to between the Parties within 60 Days (following such
180-Day period), the Consent Agreement and any Assets related thereto shall be
deemed an Excluded Asset. If during such 180-Day period the required consent is
obtained, then Seller shall notify Buyer and Buyer shall purchase, on or before
10 Business Days following receipt of such notice, the Consent Agreement under
the terms of this Agreement for a price equal to the Allocated Value of such
Consent Agreement.  To the extent such Consent Agreement has not been included
in determining the Adjustments to be made pursuant to Section 2.4, then the
Adjustments that are specific to such Consent Agreement shall be calculated and
contemporaneous with the payment of such Allocated Value there shall be applied
as a deduction to such Allocated Value (if the sum of the downward Adjustments
exceeds the sum of the upward Adjustments) the net amount resulting from such
Adjustments or there shall be applied as an addition to such Allocated Value (if
the sum of the upward Adjustments exceeds the sum of the downward Adjustments)
the net amount resulting from such Adjustments.

        7.3     Approvals of Governmental Authorities.  Seller and Buyer shall
use their commercially reasonable efforts to take or cause to be taken all
appropriate action, and to do, or cause to be done, all things necessary or
reasonably advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement, including using their commercially
reasonable efforts to obtain, or cause to be obtained, all waivers, permits,
consents, approvals, authorizations, qualifications and orders of all
Governmental Authorities and officials and parties to contracts with the Parties
that may be or become necessary for the performance of obligations pursuant to
this Agreement and the consummation of the transactions contemplated by this
Agreement and each Party will cooperate fully with the other Party in promptly
seeking to obtain all such waivers, permits, consents, approvals,
authorizations, qualifications and orders. 

         7.4     Efforts.  Each Party shall use commercially reasonable efforts
to take all actions and to do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement.  Without limiting the
generality of the foregoing, from time to time after Closing, Seller and Buyer
shall each execute, acknowledge and deliver to the other such further
instruments as may be reasonably requested by the other Party, at such
requesting Party’s cost, and as are commercially reasonable to be performed in
order to accomplish more effectively the purposes of the transactions
contemplated by this Agreement, including those post-Closing



30

 

--------------------------------------------------------------------------------

 

 

actions contemplated by Section 7.2.  Promptly after Closing, Buyer shall: (a)
record the Assignment and all state and federal assignments executed at the
Closing in all applicable real property records and/or, if applicable, all state
and federal Governmental Authorities and Buyer shall provide to Seller copies of
such recorded documents; (b) actively pursue the approval of all Customary
Post-Closing Consents from the applicable Governmental Authorities; and (c)
except as otherwise provided for herein, actively pursue all other consents and
approvals that may be required in connection with the assignment of the Assets
to Buyer and the assumption of the rights, interests, obligations and
liabilities assumed by Buyer hereunder that have not been obtained prior to
Closing, provided that Seller shall reasonably cooperate with Buyer in obtaining
such other consents and approvals.  Promptly after Closing, Seller shall deliver
all notices that are required to be delivered in connection with the assignment
of the Assets to Buyer and the assumption of the rights, interests, obligations
and liabilities assumed by Buyer hereunder.

         7.5     Records in Seller’s Possession.  Following Closing, Seller
shall grant Buyer reasonable access (at reasonable times and upon reasonable
notice) to the Records.  Within 5 Business Days after the Closing Date, Seller
shall furnish to Buyer legible copies of the Records.  Buyer shall maintain the
Records received from Seller for a period of 5 years after Closing.

         7.6     SEC Matters.  Seller acknowledges that Buyer and its Affiliates
may be required to include statements of revenues and direct operating expenses
and other financial information relating to the Assets (“Financial Statements”)
in documents filed with the SEC by Buyer and its Affiliates pursuant to the
Securities Act or the Exchange Act, and that such Financial Statements may be
required to be audited.  In that regard, Seller shall reasonably cooperate with
Buyer, and provide Buyer reasonable access to such records (to the extent such
information is available) and personnel of Seller as Buyer may reasonably
request to enable Buyer, and its representatives and accountants, at Buyer’s
sole cost and expense, to create and audit any Financial Statements that Buyer
deems necessary. Notwithstanding anything to the contrary herein, Seller shall
provide Buyer and its independent accountants with reasonable access to any and
all existing information, books, records, and documents in Seller’s possession
that relate to the Assets (subject to any privilege or confidentiality
obligations) and other data delivered to Buyer by Seller pursuant to the
provisions of this Agreement relevant to the periods being audited.

         7.7     Confidentiality Agreement.  If Closing of the transaction
contemplated under the terms of this Agreement occurs, the Confidentiality
Agreement shall terminate (which termination shall be effective as of Closing).

Article 7
THE CLOSING

         7.8     Closing.  The consummation of the purchase and sale of the
Assets contemplated by this Agreement shall, unless otherwise agreed to in
writing by Buyer and Seller, take place at the offices of Haynes and Boone, LLP
located at 1221 McKinney, Suite 2100, Houston, Texas, 77010 at 10:00 a.m., local
time, on the date hereof (the “Closing Date”).  Seller shall provide Buyer with
wiring instructions designating the account or accounts to which the Base
Purchase Price is to be delivered.





31

 

--------------------------------------------------------------------------------

 

 

         8.2     Obligations of Seller at Closing.  At Closing, Seller shall,
subject to the simultaneous performance by Buyer of its obligations pursuant to
Section 8.3, deliver or cause to be delivered to Buyer, unless waived by Buyer
(provided, Buyer may not waive the requirements of Section 8.2(i)), the
following:

(a) originals of the Assignment executed and acknowledged by Seller in
sufficient counterparts and modified as necessary for recording in all
applicable jurisdictions;

(b) assignments in form required by any Governmental Authority for the
assignment of any Assets, duly executed by Seller, in sufficient duplicate
originals to allow recording and/or filing in all appropriate offices;

(c) executed originals of the Certificate of Non-Foreign Status;

(d) certificates of good standing for Seller from all applicable jurisdictions;

(e) letters-in-lieu of transfer or division orders, in form attached hereto as
Exhibit E, executed by Seller relating to the Assets to reflect the transaction
contemplated hereby;

(f) any other forms required by any Governmental Authority relating to the
assignments of the Assets to Buyer;

(g) notices of approval, consents, or waivers received by Seller with respect to
the transfer of the Assets, including those set forth on Schedule 5.3 and 
Schedule 5.10;

(h) all releases and terminations of any mortgages, deeds of trust, assignments
of production, financing statements, fixture filings, and other encumbrances and
interests burdening the Assets (or any thereof), duly executed and acknowledged,
which shall, in each case, be in form and substance reasonably satisfactory to
Buyer; and

(i) copies of required consents and/or approvals of Seller’s members and board
or other governing body authorizing the consummation of the transaction
contemplated hereby.

Seller shall take such other actions and deliver such other documents as are
contemplated by this Agreement or as may be reasonably requested by Buyer.

         8.3     Obligations of Buyer at Closing

.  At Closing, Buyer shall, subject to the simultaneous performance by Buyer of
its obligations pursuant to Section 8.2, deliver or cause to be delivered to
Seller, unless waived by Seller, the following:

(j) the Base Purchase Price by wire transfer, and Buyer shall take such other
actions and deliver such other documents as are contemplated by this Agreement
or as may be reasonably requested by Seller; and

(k) originals of the Assignment executed and acknowledged by Buyer in sufficient
counterparts and modified as necessary for recording in all applicable
jurisdictions.



32

 

--------------------------------------------------------------------------------

 

 

Article 8
TAXES

         9.1     Cooperation on Tax Matters.  Buyer and Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of any Tax Return and any audit, litigation or other
proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such Tax Return, audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  Each of Buyer and Seller agrees (a) to retain all books and records
with respect to Tax matters pertinent to the acquired Assets relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Taxing Authority, and (b) in
the case of Seller, to give the Buyer reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if Buyer
so requests, Seller shall allow Buyer the option of taking possession of such
books and records prior to their disposal.  Buyer and Seller further agree, upon
request, to use their commercially reasonable efforts to obtain any certificate
or other document from any Taxing Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed with
respect to the transactions contemplated.

         9.2      Property and Excise Taxes

.  All ad valorem, real property, personal property, and similar Taxes assessed
on the Assets (“Property Taxes”) and excise Taxes associated with any of the
Assets (“Excise Taxes”) are Seller’s obligation with respect to periods before
the Effective Time and Buyer’s obligation with respect to periods from and after
the Effective Time; provided that, if the taxable period with respect to such a
Tax begins on or before and ends after the Effective Time, then such Tax shall
be attributable to the portions of such taxable period before and after the
Effective Time based on the relative number days in each portion of such taxable
period.  If either Party pays Property Taxes or Excise Taxes for which the other
Party is responsible, and the amount of such payment is not taken into account
as an adjustment to the Base Purchase Price under Section 2.4, then upon receipt
of evidence of payment the nonpaying Party will reimburse the paying Party
promptly for the nonpaying Party’s share of such Taxes.

         9.3     Severance Taxes.  Seller shall bear and pay all severance or
other Taxes based upon or measured by Hydrocarbon production from the Assets, or
the receipt of proceeds therefrom, to the extent attributable to production from
the Assets before the Effective Time. Buyer shall bear and pay all such Taxes on
production from the Assets from and after the Effective Time.  Seller shall
withhold and pay on behalf of Buyer all such Taxes on production from the Assets
between the Effective Time and the Closing Date, and the amount of any such
payment shall be reimbursed to Seller as an adjustment to the Base Purchase
Price pursuant to Section 2.4.  If either Party pays any such Taxes owed by the
other, and the amount of such payment is not taken into account as an adjustment
to the Base Purchase Price under Section 2.4, then upon receipt of evidence of
payment the nonpaying Party will reimburse the paying Party promptly for the
nonpaying Party’s share of such Taxes





33

 

--------------------------------------------------------------------------------

 

 

         9.4     Transfer Taxes.  Buyer shall be responsible for the payment of
all state and local transfer, sales, use, stamp, registration or other similar
Taxes (the “Transfer Taxes”) resulting from the acquisition of the Assets
contemplated by this Agreement.  Buyer and Seller shall cooperate in good faith
to minimize, to the extent permissible under applicable Law, the amount of any
such Transfer Taxes.

Article 9
MISCELLANEOUS

         10.1     Notices.  All notices and other communications required or
desired to be given hereunder must be in writing and sent (properly addressed as
set forth below) by:  (a) U.S. mail with all postage and other charges fully
prepaid, (b) electronic mail with a PDF of the notice or other communication
attached (with the original sent by U.S. mail the same day such electronic mail
is sent), or (c) facsimile transmission.  A notice shall be deemed effective on
the date on which such notice is received by the addressee, if by mail, or on
the date sent, if by facsimile (as evidenced by fax machine confirmation of
receipt) or if by electronic mail (as evidenced by computer generated
confirmation of receipt); provided, if such date is not a Business Day, then
date of receipt shall be on the next date that is a Business Day.  Each Party
may change its address by notifying the other Party in writing of such address
change.

If to Seller:

 

Alta Mesa Eagle, LLC

15021 Katy Freeway, Suite 400

Houston TX 77094

Phone: 281 530-0991

Facsimile: 281 530-5278

Attn:Mike McCabe

Email: mmcabe@altamesa.net

 

If to Buyer:

 

Memorial Production Operating LLC

c/o Memorial Production Partners LP

1301 McKinney Street, Suite 2100

Houston, TX 77010

Attention: Kyle N. Roane

Phone: (713) 588-8300

Fax: (713) 588-8301

Email: kroane@memorialrd.com

 

          10.2     Transaction and Filing Costs.  Buyer shall be responsible for
recording and filing documents associated with the transfer of the Assets to it
and for all costs and fees associated therewith, including filing the
assignments with appropriate federal, state and local Governmental Authorities
as required by applicable Law.  Buyer shall also be responsible for the payment
of any and all stamp, documentary, real property transfer, sales, gross
receipts, use or similar Taxes or assessments resulting from its acquisition of
the Assets contemplated by this



34

 

--------------------------------------------------------------------------------

 

 

Agreement.  As soon as practicable after recording or filing, Buyer shall
furnish Seller with all recording data and evidence of all required filings
including filings with the appropriate state counties.

         10.3     Amendments and Severability.  No amendments or other
modifications to this Agreement shall be effective or binding on either of the
Parties unless the same are in writing, designated as an amendment or
modification, and signed by both Seller and Buyer.  The invalidity of any one or
more provisions of this Agreement shall not affect the validity of this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed as if the invalid provision had not been included herein.

         10.4     Successors and Assigns.  Except as set forth in this Section
10.4, this Agreement may not be assigned, either in whole or in part, without
the express written consent of the non-assigning Party, such consent not to be
unreasonably withheld, conditioned or delayed.  The terms, covenants and
conditions contained in this Agreement are binding upon and inure to the benefit
of Seller and Buyer and their respective successors and permitted assigns. 

         10.5    Headings.  The titles and headings set forth in this Agreement
have been included solely for ease of reference and may not be considered in the
interpretation or construction of this Agreement.

        10.6     Governing Law; Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement is governed by the Laws of the State of Texas, excluding any
choice of law rules that may direct the application of the Laws of another
jurisdiction.

(b) The Parties agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transaction contemplated hereby shall be brought in the United
States District Court for the Southern District of Texas or any Texas state
court sitting in Houston, Texas so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of Texas, and each of the Parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

(c) With respect to any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transaction contemplated hereby, the Parties agree to waive
trial by jury.





35

 

--------------------------------------------------------------------------------

 

 

          10.7     No Partnership Created.  It is not the purpose or intention
of this Agreement to create (and it should not be construed as creating) a joint
venture, partnership or any type of association, and the Parties are not
authorized to act as an agent or principal for each other with respect to any
matter related hereto.

         10.8      Public Announcements.  Neither Seller nor Buyer (including
any of their agents, employees or Affiliates in either case) may issue a public
statement or press release with respect to the transaction contemplated hereby
(including the price and other terms) without the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed, except as required by Law or listing agreement with a national security
exchange and then only after prior consultation with the other Party.

         10.9      No Third Party Beneficiaries.  Nothing contained in this
Agreement shall entitle anyone other than Seller and Buyer, their successors and
permitted assigns or the express beneficiaries of indemnity provisions to any
Claim, cause of action, remedy or right of any kind whatsoever. 

        10.10    Construction.  The Parties acknowledge that they have had an
adequate opportunity to review each and every provision contained in this
Agreement and to submit the same to legal counsel for review and
comment.  Moreover, the Parties have participated jointly in the negotiation and
drafting of this Agreement.  Based on the foregoing, the Parties agree that the
rule of construction that a contract be construed against the drafter, if any,
not be applied in the interpretation or construction of this Agreement.

         10.11    Schedules.  The inclusion of any matter upon any Schedule does
not constitute an admission or agreement that such matter is material with
respect to the representations and warranties contained herein.

         10.12     Conspicuousness of Provisions.  The Parties acknowledge and
agree that the provisions contained in this Agreement that are set out in “bold”
satisfy the requirement of the “express negligence rule” and any other
requirement at Law or in equity that provisions contained in a contract be
conspicuously marked or highlighted.

         10.13     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, all
of which when taken together shall constitute one and the same agreement.

         10.14     Entire Agreement.  Except for the Confidentiality Agreement,
this Agreement supersedes all prior and contemporaneous negotiations,
understandings, letters of intent and agreements (whether oral or written)
between the Parties with respect to the subject matter hereof and constitute the
entire understanding and agreement between the Parties with respect thereto.

[signatures follow on next page]

36

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first set forth above.

 

 

 

 

 

SELLER:

 

 

ALTA MESA EAGLE, LLC,

a Texas limited liability company

 

 

By: 

/s/  Harlan H. Chappelle        

Name:

Harlan H. Chappelle

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

BUYER:

 

MEMORIAL PRODUCTION OPERATING LLC

 

By: Memorial Production Partners LP, its sole member

By: Memorial Production Partners GP LLC, its general partner

 

 

 

 

 

 

 

 

By: 

/s/ Kyle N. Roane   

Name:

Kyle N. Roane

Title:

Vice President and General Counsel

 

 

 



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------